DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 18 Dec 2020.
Claims 1, 6, 12, 17, 20 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 December 2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 contains recitation of “capturing…real time group information dynamics and detailed personal interactions of said user with respect to individuals and robotic devices participating in said meeting” for which the italicized portion has no support in the specification.  The specification discloses, at [0017] “Wearable hardware devices 14a ... 14n are enabled to capture (via sensors/circuitry/logic 12a ... 12n) and record real time group formation dynamics and detailed personal interactions within a group of users 102a ... 102n”. At [0018], it is disclosed “users 102a ... 102n and robotic devices 110 may be participants in groups and events such that both users 102a ... 102n and robotic devices 110 may learn from captured behavior and virtually modeled presentations”. As disclosed by these two citations, as well as Fig. 1, the robotic device is not one of the users 102a-102n.  The limitation of capturing group information dynamics and detailed personal interactions of said user with respect to robotic devices participating in said meeting is not supported. 
Claim 1 contains recitation of “generating, by said processor, self-learning software code for executing a machine based interaction modification event associated with reducing said  and robotic experiences” for which no support appears in the specification for the italicized portion above.  The term “robotic experience(s)” cannot be found in specification.  A search for partial terms “robot” and “robotic” does not yield any disclosure sufficient to support the limitation that the a machine based interaction modification event associated with reducing elevated biometric state of a user with respect to robotic experiences is generated.  
Claim 1 contains recitation of “generating a virtual simulation associated with user and robotic experiences presented within said audio/video data, wherein said virtual simulation comprises a presentation mimicking positive interactions of said user with respect to said robotic
devices and said individuals”.  No support appears in the specification for the following components: 
“generating a virtual simulation associated with user and robotic experiences presented within said audio/video data”:  The term “robotic experience(s)” cannot be found in specification.  A search for partial terms “robot”, “robotic”, “virtual”, “simulat”, “presentation” does not yield any disclosure sufficient to support the limitation that a virtual simulation associated with robotic experiences is generated.  
“wherein said virtual simulation comprises a presentation mimicking positive interactions of said user with respect to said robotic devices and said individuals”: Para. [0018] discloses that “users 102a ... 102n and robotic devices 110 may be participants in groups and events such that both users 102a ... 102n and robotic devices 110 may learn from captured behavior and virtually modeled presentations”. However, this does not support the claim language that the simulation comprises a presentation mimicking positive interactions of said user with respect to said robotic devices. 
Claim 1 contains recitation of “monitoring, by said processor via said biometric sensors, said user for changes with respect to said communication attributes, wherein said changes indicate vital signs of said user being detected at normal levels”, for which no support appears in the specification as originally filed.  A search of the specification for the terms and partial terms “communicat”, “attribute”, “change”, “vital”, “monitor” and “normal” yields no support for this limitation. At [0018], it is disclosed that “the virtual presentation may be presented again after user vital signs have been detected at normal levels”, but this does not support the limitation that the user is monitored via biometric sensors for changes with respect to communication attributes, wherein the changes indicate vital signs being detected at a normal level.  

Claims 1, 12, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 12 and 20: Recitation of “robotic devices” renders the claim indefinite as it is uncertain as to what exactly is being claimed by this term.  A search of the specification for “robot” and “robotic” yields (at [0018]) that “robotic devices may be participants in groups” and “may learn from captured behavior and virtually modeled presentations” which does not provide sufficient structure or description to understand what is actually being claimed. At [0019] of specification, a “robotic cognitive agent” is disclosed, but it is not understood whether or not this is the same thing as the “robotic device 110” of Figure 1 and [0018]. Para. [0016] discloses “server hardware device 23 may be connected through network 7 to robotic devices 110”, but this does not provide sufficient information to know what is actually being claimed. 
Regarding Claims 1, 12 and 20: Recitation of “robotic experiences” renders the claim indefinite as it is not clear what is being claimed. A search of the specification yields no 
Regarding Claims 1, 12, and 20:  Recitation of “presenting and pausing, via a GUI of said wearable hardware device, said virtual simulation to said user thereby causing said user to modify communication attributes of said user and proceed to participate in said meeting at said location with respect to said communication attributes being modified” renders the claim indefinite because it is unclear how presenting data to an individual can physically cause any subsequent event to occur (such as causing modification of communication attributes or causing the individual to participate in a meeting with modified communication attributes).  

Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

Specification Objections
	Objections to specification are withdrawn in light of Applicant’s amendments. 

Claim Objections
	Objections to Claims 6 and 17 are withdrawn in light of Applicant’s amendments. 

112(a) Rejections
	The 112(a) Rejections set forth in Non-Final Office Action are withdrawn in light of Applicant’s amendments.  The 112(a) section above has been updated to address 112(a) rejections pertaining to amended claim language. 

112(b) Rejections

generating suggestions for modifying a behavior" (emphasis Applicant).  Examiner respectfully disagrees; while the invention provides disclosure of providing suggestions to an individual on how to modify a behavior as Applicant has pointed out, the 112(b) rejection has been given as it is not understood how presenting suggestions for modifying behavior to an individual can actually cause him or her to change his/her behavior or proceed to a meeting and with communication attributes being modified.  The Examiner takes the position that suggestions to modify behavior of an individual may be presented to that individual, but, merely viewing suggestions cannot “cause” the individual to implement those behavior modifications and act or communicate in a certain way; he or she must consciously make a choice to implement the presented suggestions for behavior or communication modifications. Applicant further cites para. [0022] and the example with P1-P4 attending a meeting.  As with the argument above, Applicant appears to be focusing on the intended outcome (causing someone to change his/her behavior or communication in a particular way) rather than what is actually disclosed in the specification (generating suggestions on how an individual could modify their behavior).  This 112(b) rejection is maintained. 
	Regarding 112(b) rejection of "executing said machine based interaction modification event”, the rejection is withdrawn in light of Applicant’s amendment to claim.  The 112(b) section above has been updated to address amended claim language.  

103 Rejections
	The 103 Rejection is withdrawn in light of Applicant’s amendments to Independent Claims.  Specifically, it is the combination of obtaining, processing and analyzing biometric data of a user, audio/visual data associated with a user, in combination with real time group formation dynamics and detailed personal interactions of the user with respect to individuals and robotic devices participating in a meeting, to determine that the user is in an elevated biometric state and subsequently generating a modification event associated with reducing the elevated biometric state of the user; generating a virtual simulation associated with user and robotic experiences, in which the virtual simulation is comprised of a presentation mimicking positive interactions of the user with respect to robotic devices and individuals; and monitoring the user to determine when his vitals have been detected at normal levels and then presenting the virtual simulation to the user in response to vital signs being detected at normal levels.  The scope of the claims as amended, when considered in combination with the claimed invention as a whole, distinguish over a search of available art. A search of available art fails to yield a reference that would make this combination obvious when considered as a whole. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626

/JONATHAN DURANT/Primary Examiner, Art Unit 3626